DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.

Priority
The Applicants’ claim for priority based upon United Kingdom Patent Application GB2012346.9 filed on August 7, 2020 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2021 has been considered by the examiner.

Claim Objections
The word “authorised” appears in claims 1, 5, and 10-14.  It should be spelled as “authorized”.  Appropriate corrections are required.
Claim 3 is objected to due to use of an abbreviation.  “Mhz” should be “MHz”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the language suggests the software is stored on a medium that is not a non-transitory computer readable and is not classified in one of the four statutory categories, for example an electrical signal.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The word “optionally” is used and it creates uncertainty as it denotes the software is stored on the claimed non-transitory computer readable medium or another type of unclaimed medium.  Corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herrala [EP 2469478].

With regard to claim 1, Herrala meets the limitations of:
an access system comprising: an area access controller configured to control an inspection area access means for controlling access to an inspection area [an NFC unit used for controlling the access to a secured area (paragraph 0017)]
a product inspection apparatus controller configured to control access to one or more functions of a product inspection apparatus within the inspection area [an NFC unit used for controlling the access to a secured area containing an electronic item (paragraph 0017 and figure 2A, item 210)]
a first RFID reader configured to read an external RFID tag of a user [readers used to communicate with tags to determine if they have rights to access a protected area (paragraph 0008)]
and one or more memory devices configured to store authorised RFID data corresponding to one or more RFID tags each associated with an authorised user [readers used to communicate with tags to determine if they have rights to access a protected area (paragraph 0008)]
wherein the area access controller is configured to: receive, from the first RFID reader, first identification data indicative of the external RFID tag [a server receiving RFID tag information and determining if the RFID tag has access rights (paragraph 0008 and 0009)]
receive, from at least one of the memory devices, the authorised RFID data [a server receiving RFID tag information and determining if the RFID tag has access rights (paragraph 0008 and 0009)]
determine whether the external RFID tag is associated with an authorised user [a server receiving RFID tag information and determining if the RFID tag has access rights (paragraph 0008 and 0009)]
in dependence on the determination, output a control signal to control the inspection area access means to enable access to the inspection area [an access control apparatus used for the locking and unlocking of a door (paragraph 0022 and figure 1, item 102)]
wherein the product inspection apparatus controller is configured to: receive second identification data indicative of the external RFID tag [a server receiving RFID tag information and determining if the RFID tag has access rights (paragraph 0008 and 0009)]
receive, from at least one of the memory devices, the authorised RFID data; determine whether the external RFID tag is associated with an authorised user [a server receiving RFID tag information and determining if the RFID tag has access rights (paragraph 0008 and 0009)]
in dependence on the determination, output a control signal to enable access to one or more functions of the product inspection apparatus [access to a room being granted to a user (figure 5, item s6 and paragraph 0014)]

With regard to claim 2, Herrala meets the limitation of:
a second RFID reader configured to read the external RFID tag, wherein the product inspection apparatus controller is configured to receive the second identification data from the second RFID reader [a wireless access control apparatus in communication with an RFID tag for determining access rights (figure 2B, item 204 and paragraph 0009)]

With regard to claim 3, Herrala meets the limitation of:
the first RFID reader and the second RFID reader are each configured to operate at a frequency between 13 and 14 Mhz [location tracking system nodes used for determining a user’s access operating in a wireless manner where a frequency between 13 Mhz and 14 MHz (paragraph 0008)]

With regard to claim 4, Herrala meets the limitation of:
the first RFID reader is located outside the inspection area, and the second RFID reader is associated with the product inspection apparatus [location tracking system nodes used for determining a user’s access located at the entryways of a protected room and at an electronic device located inside of the protected room (figures 2A and 2B, items 200, 202, 206, and 208)]

With regard to claim 5, Herrala meets the limitation of:
the authorised RFID data comprises an access level associated with each RFID tag of an authorised user [a server, in communication with a access controller, receiving RFID tag information and determining if the RFID tag has access rights (paragraph 0008 and 0009)]

With regard to claim 6, Herrala meets the limitation of:
the product inspection apparatus controller is configured to select the one or more functions of the product inspection apparatus in dependence on the access level associated with the external RFID tag [access to an electronic device being controlled by an access control apparatus where it determines if a tag nearby it has access rights (paragraph 0009)]

With regard to claim 7, Herrala meets the limitation of:
the area access controller is configured to determine the control signal to control the inspection area access means in dependence on the access level associated with the external RFID tag [a server, in communication with a access controller, receiving RFID tag information and determining if the RFID tag has access rights (paragraph 0008 and 0009)]

With regard to claim 8, Herrala meets the limitation of:
the product inspection apparatus comprises one or both of a checkweigher or a metal detector [access to an electronic device being controlled by an access control apparatus where it determines if a tag nearby it has access rights where said electronic item can be a metal detector (paragraph 0009)]

With regard to claim 9, Herrala meets the limitation of:
the product inspection apparatus controller is configured to store access data indicative of the output control signal in the one or more memory devices [a server, in communication with a access controller, receiving RFID tag information and determining if the RFID tag has access rights (paragraph 0008 and 0009)]

With regard to claim 10, Herrala meets the limitation of:
the access data comprises an indication of one or more of: the external RFID tag, the authorised user associated with the external RFID tag, and the one or more functions enabled [readers used to communicate with tags to determine if they have rights to access a protected area (paragraph 0008)]

With regard to claim 11, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 12, please refer to the rejection for claim 5 as the citations meet the limitations of the present claim.

With regard to claim 13, please refer to the rejection for claim 6 as the citations meet the limitations of the present claim.
With regard to claim 14, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 15, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2020/0314651 to Pirch et al. discloses a physical access control system with localization-based intent detection.
U.S. Patent Publication 2013/0214898 to Pineau et al. discloses a system and method for secure entry using tokens.
U.S. Patent Publication 2013/0031611 to Barreto et al. discloses a cloud-enabled web-entry system for visitor access control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689